--------------------------------------------------------------------------------



DRAFT FOR NEGOTIATION PURPOSES ONLY-
05JUNE2018 CONFIDENTIAL

 

COLLABORATION AND LICENSE AGREEMENT

_______

This Collaboration and License Agreement (this “Agreement”) is entered into as
of      8th of JUNE      , 2018 (“Effective Date”), by and between Mircod
Limited., a company duly registered under the laws of         Cyprus      
having an address at      Nikodimou Milona 28, Limassol 3095       (“Mircod”)
and Orgenesis, Inc, having an address at 20271 Goldenrod Lane, Germantown, Md,
20876, USA (“ORGS”).

(Mircod and ORGS may be individually referred to as a “Party” and collectively
as the “Parties”)

WHEREAS, Mircod is engaged in development of Hardware and Software IoT related
solutions; and

WHEREAS, ORGS is a company engaged in the development of innovative therapeutic
products; and

WHEREAS, the Parties wish to collaborate in the adaptation of the Mircod
Background Technology (as defined below) for use for biological related
development and manufacturing purposes and to meet the specifications set forth
in Exhibit A attached hereto, all in accordance with the development plan to be
agreed upon in writing by the Parties within forty five (45) days following the
Effective Date and once so agreed, to be attached as Exhibit B hereto as (the
“Development Plan” and the “Project”, respectively); and

WHEREAS, following the completion of the Project, ORGS will be granted an
exclusive, worldwide sublicensable license to use and commercialize the Project
Results and the Products (as defined below) all subject to and in accordance
with the terms and conditions of this Agreement.

NOW THEREFORE IT IS AGREED BETWEEN THE PARTIES AS FOLLOWS:

1.

Definitions

         
Terms defined in this Section 1 and elsewhere, parenthetically, in this
Agreement, shall have the same meaning throughout this Agreement. Defined terms
may be used in the singular or in the plural.
      1.1.

“Affiliate” shall mean, as to either Party, any corporation which controls, is
controlled by, or is under common control with, such Party; A corporation shall
be deemed to control another corporation if it owns, directly or indirectly,
more than 50% (fifty percent) of the voting shares, or has the power to elect
more than half of the directors, of such other corporation;

      1.2.

“Mircod Background Patents” shall mean all patent applications or applications
for certificates of inventions owned or controlled by Mircod, covering Mircod
Background Technology and all patents or certificates of invention which may be
granted thereon; as well as all continuations, continuations-in-part, patents of
addition, divisions, renewals, reissues and extensions (including any patent
term extension) of any of the foregoing patents. The existing patent
application(s) that form part of the Mircod Background Patents are listed in
Exhibit C, attached hereto as related to the project ;

[exhibit10-1x1x1.jpg]


--------------------------------------------------------------------------------


  1.3.

“Mircod Background Technology” any and all existing inventions, patent
applications, patents, know-how and other intellectual property rights owned or
licensed by Mircod relating to Hardware and Software IoT technologies as related
to the project.

        1.4.

“Net Sales” shall mean the total amount actually received by ORGS and/or its
Affiliates in connection with the sale, of a Product after deduction of: (i)
sales taxes to the extent applicable to such sale and included in the invoice in
respect of such sale; (ii) credits or allowances, if any, actually granted on
account of price adjustments, recalls, rejections or returns of a Product
previously sold; (iii) freight and insurance charges to the extent such items
are applicable to such sale and are separately itemized on invoices; and (iv)
bad debts (as determined in accordance with relevant GAAP rules) deriving from
Net Sales in respect of which payments were made by ORGS to Mircod pursuant to
Section 4.3 hereunder.

        1.5.

“Products” means any biological system or device incorporating Project Results.

        1.6.

“Project Budget” shall mean the budget for the Project to be paid by ORGS to
Mircod, in the amounts as set forth in the Development Plan;

        1.7.

“Project Results” shall mean any and all inventions, patents or patent
application, products, materials, compounds, formulas, substances, methods,
processes, techniques, know-how, data, information and/or other results,
including, any improvements on and/or modifications to the Mircod Background
Technology, developed, by Mircod, and/or anyone on its behalf and/or ORGS its
Affiliates and/or anyone on their behalf , alone or together with others, in the
course of and arising from the performance of the Project, including any
regulatory filing filed, or approval obtained, as well as any information,
material, results, devices and know-how arising therefrom.

        1.8.

“ORGS Background Technology” any and all existing inventions, patent
applications, patents, know-how and other intellectual property rights owned or
licensed by ORGS and/or any of its Affiliates.

        1.9.

“ORGS Background Patents” all patent applications or applications for
certificates of inventions owned or controlled by ORGS and/or any of its
Affiliates, covering ORGS Background Technology and all patents or certificates
of invention which may be granted thereon; as well as all continuations,
continuations-in-part, patents of addition, divisions, renewals, reissues and
extensions (including any patent term extension) of any of the foregoing
patents.

        1.10.

“Resulting Patents” shall mean all patent applications or applications for
certificates of invention describing or covering any Project Results and all
patents or certificates of invention which may be granted thereon; as well as
all improvements, continuations, continuations-in-part, patents of addition,
divisions, renewals, reissues and extensions (including any patent term
extension) of any of the foregoing patents, but excluding: (a) patents that have
been invalidated or cancelled pursuant to the final (i.e., unappealed or
unappealable) judgment of a competent court; and (b) patent applications that
have been withdrawn or have expired, in each case such exclusion to be effective
only from the date of such invalidation, cancellation, withdrawal or expiry, as
the case may be.

[exhibit10-1x1x1.jpg]


-2-

--------------------------------------------------------------------------------

2.

The Project and the Project Results

      2.1.

Each Party agrees to use commercially reasonable efforts to perform its
respective responsibilities and to allocate sufficient resources to complete the
relevant Project obligations in accordance with the Development Plan to be
approved and signed by both Parties within forty five (45) days following the
Effective Date. Each of the Parties shall perform its respective obligations
under this Agreement and/or the Development Plan in accordance with all
applicable laws, regulations and standards.

      2.2.

Either Party may subcontract any portion of the obligations under this Agreement
and/or a Development Planto an Affiliate thereof, provided that such Party shall
remain responsible for the performance or non-performance of its obligations
under this Agreement and/or the Development Plan and shall keep each the other
informed with respect to any subcontractors engaged hereby in the implementation
of the Development Plan.

      2.3.

The Parties shall establish a Joint Project Team ("JPT") promptly after the
Effective Date. The JPT shall coordinate all applicable activities relating to
the Project. Each Party shall appoint representatives who are employees of such
Party to the JPT and the JPT shall consist of an equal number of representatives
of each Party as are reasonably necessary to accomplish the goals of the JPT
hereunder. The number of representatives may change from time to time. One such
representative from each Party shall be designated as that Party's "Project Team
Leader" to act as the primary JPT point of contact (POC) for that Party. Each
Party may replace any or all of its representatives with other employees of such
Party at any time. Any member of the JPT may designate a substitute employee of
such Party to attend and perform the functions of that member at any meeting of
the JPT. The JPT will meet in person or by conference call on a regular basis,
not less than one (1) time per month and/or upon the written request of either
Party.

      2.4.

Any changes to the Development Plan shall be subject to the written consent of
both Parties.

      2.5.

Subject to and in consideration for performing its obligations with respect to
the Project, ORGS undertakes to pay Mircod the amounts set forth in the Project
Budget in US Dollars in separate payments per stage of the Project as set forth
in the Development Plan and the Project Budget. All payment shall be made
against invoices to be issued by Mircod in accordance to the payment schedule
set forth in the Project Budget. All undisputed invoices shall be paid within
thirty (30) days of receipt by ORGS of the applicable invoice.

[exhibit10-1x1x1.jpg]

-3-

--------------------------------------------------------------------------------


  2.6.

Mircod hereby grants ORGS and its Affiliates a royalty free non-exclusive
license under the MIRCOD Background Technology and any Mircod

       

Background Patents to the extent required to carry out ORGS’ respective tasks
under the Project.

        2.7.

ORGS hereby grants Mircod and its Affiliates a royalty free non-exclusive
license under the ORGS Background Technology and any ORGS

       

Background Patents to the extent required to carry out Mircod’s respective tasks
under the Project.

        2.8.

The estimated Budget for the Project is __________ US Dollars ($___________ )
per month for a period of ________________ months. The final Budget shall be
finalized and shall be agreed upon by the parties as part of the Development
Plan.

       

Subject to Mircod carrying out is tasks under the Development Plan, ORGS shall
pay Mircod such amounts to be set forth in the Budget in accordance with the
payment terms set forth therein.

        2.9.

Within seven (7) days following the signing of this Agreement, ORGS will pay
Mircod an advance payment in the amount of Fifty Thousand US Dollars (US$50,000)
on account of amounts payable to Mircod in accordance with the Budget.

        2.10.

Any payment due to Mircod hereunder shall be inclusive of any and all taxes
other tan VAT to the extent apllcable. ORGS may deduct withholding tax (if any)
as prescribed by applicable law from any payments due to Mircod hereunder unless
Mircod provides ORGS with evidence of any exemption from the payment of such
withholding tax.


3.

Intellectual Property

      3.1.

Subject to the licenses to be granted to ORGS under Sections 2.6 above and 0
below, all rights and interests in and to the Mircod Background Technology and
Mircod Background Patents shall remain the exclusive property of Mircod.

      3.2.

, All rights and interests in and to the ORGS Background Technology and ORGS
Background Patents shall remain the sole property of ORGS.

     

All rights and interests in and to the Project Results and Resulting Patnets
shall be jointly owend by the Parties in eqal shares

      4.

Grant of License; Royalties

      4.1.

Mircod hereby grants to ORGS and/or its Affiliates: (i) an exclusive (including
with respect to MIRCOD), worldwide sublicensable license to use and
commercialize Mircos’d rights in the Project Results and any Resulting Patents
to sell, have sold, use, have used and otherwise commercialize the Products; and
(ii) a nonexclusive worldwide sublicensable license under the Mircod Background
Technology and/or Mircod Background Patents to the extent required, to use [and
commercialize] the Project Results and/or any Resulting Patents to develop, have
developed, make, have made, sell, have sold, use, have used, import, have
imported, and otherwise commercialize the Products (collectively the “License”).

[exhibit10-1x1x1.jpg]

-4-

--------------------------------------------------------------------------------


4.2.

With Mircod’s reasonable consent, ORGS may grant sublicenses under the License,
throughis made by written agreement, the provisions of which are consistent with
the terms of this Agreement. including the payment of Royalties on the
sublicensee’s Net Sales.

      4.3.

In consideration for the grant of the License, ORGS shall pay Mircod, royalties
of 5 % (five percent) on Net Sales arising from the sale of Products
(“Royalties”).

      4.4.

ORGS shall submit to Mircod, no later than 30 (thirty) days after the end of
each calendar quarter, commencing with the first calendar quarter in which any
Net Sales are generated, a detailed report, setting out all amounts owing to
Mircod in respect of such previous calendar quarter to which the report refers,
and with full details of: (i) the sales made by the ORGS, including a breakdown
of Net Sales according to currency of sales, dates of invoices, number and type
of Product sold; and (ii) deductions applicable, as provided in the definition
of “Net Sales. The foregoing reports submitted by ORGS shall be deemed
Confidential Information (as defined below) of ORGS and shall be subject to the
provisions of Section 8 below.

      4.5.

ORGS shall keep complete, accurate and correct books of account and records
consistent with sound business and accounting principles and practices and in
such form and in such details as to enable the determination of the amounts due
to Mircod in accordance with the terms hereof. ORGS shall retain the foregoing
books of account for 3 (three) years after the end of each calendar year during
the period of this Agreement, and, if this Agreement is terminated for any
reason whatsoever, for 3 (three) years after the end of the calendar year in
which such termination becomes effective.

      4.6.

Mircod, at its own expense, shall be entitled, no more than once during any
calendar year, to appoint representatives to inspect during normal business
hours and to make copies of ORGS’s books of account, records and other
documentation (including technical data and lab books) to the extent relevant or
necessary for the ascertainment or verification of the amounts due to it under
this Section 0, provided however that Mircod shall coordinate such inspection
with ORGS in advance. In the event that any inspection as aforesaid reveals any
underpayment by ORGS to Mircod in respect of any year of the Agreement in an
amount exceeding 5% (five percent) of the amount paid by ORGS to Mircod in
respect of such year then ORGS shall (in addition to paying Mircod the
shortfall), bear the costs of such inspection. The foregoing books of account,
records and other documentation (including technical data and lab books) of ORGS
shall be deemed Confidential Information of ORGS and shall be subject to the
provisions of Section 8 below.

      5.

Manufacturing and Supply Agreement; JV

      5.1.

Upon and subject to successful completion of the Project, the Parties shall
negotiate in good faith and agree on the terms of a manufacturing and supply
agreement between Mircod and ORGS and/or its Affiliates (“Manufacturing and
Supply Agreement”), under which Mircod shall manufacture and supply the Products
to ORGS and/or its Affiliates and, at ORGS’ and/or its Affiliates’ request, to
provide support and maintenance services for the Products, including for
purposes of ORGS and/or its Affiliates providing Contract Development and
Manufacturing services. The Manufacturing and Supply Agreement shall also
include provisions under which, Mircod shall, at ORGS’ and/or its Affiliates’
request, provide additional services to incorporate any updates to and/or
improvements on the Mircod Background Technology which may be developed by or on
behalf of Mircod, into the Products.

[exhibit10-1x1x1.jpg]

-5-

--------------------------------------------------------------------------------


  5.2.

In no event shall Mircod and/or its Affiliates be entitled to develop and/or
manufacture the Products and/or otherwise make use of the Project Results and/or
Resulting Patents, directly or indirectly, for any purpose other than
manufacturing and supplying Products to ORGS and/or its Affiliates pursuant to
such Manufacturing and Supply Agreement.

          5.3.

In the event that the Parties fail to enter into Manufacturing and Supply
Agreement, despite good faith negotiation, within ninety (90) days following
completion of the Project, and/or in the event that Mircod is unable to
manufacture and/or supply the Products to ORGS and/or its Affiliates and/or
provide support and maintenance service for the Products, then:

          5.3.1.

ORGS and/or its Affiliates shall pay Mircod a onetime amount of Eighty Thousand
US Dollars ($80,000) + VAT to the extent applicable; the scope of the License
granted under Section 4.1 above shall be expanded so that ORGS and/or its
Affiliates shall also have the worldwide exclusive right and sublicensable
license, to develop, have developed, manufacture, have manufactured, make and/or
have made, service, have serviced the Products; and

          5.3.2.

the Royalties to be paid to Mircod under Section 4.3 above shall increase to
eight percent (8 %) on Net Sales arising from the sale of Products. In addition
to any payments, if any due to Mircod under any future Support Agreement, if
any).

          5.4.

At any time, during the term of this Agreement, ORGS shall have the option, at
its sole discretion, to transfer and require Mircod to transfer the Project
and/or the rights and licenses granted hereunder by Mircod to ORGS, to a Joint
Venture company which to be established by the Parties in Canada under the name
of Mircod Biotech, or any other name agreed upon in writing by the Parties (“JV
Entity”), for purposes of carrying out the Project and/or commercializing the
Products.

         

The relative shareholdings of each Party in the JV Entity will be based on the
following participating interests of each Party (“Participating Interest”): ORGS
- 50% and Mircod or its Affiliate - 50%.

[exhibit10-1x1x1.jpg]

-6-

--------------------------------------------------------------------------------


6.

Patent Prosecution

        6.1.

Mircod shall, at its own cost and expense, in consultation with ORGS, administer
and control all patent activities (including the filing, recording, prosecution
and/or maintenance of patent applications and patents) with respect to the
Mircod Background Patents, subject to the provisions of this Section 6 below.

        6.2.

Mircod shall deliver to ORGS, within a reasonable time, copies of all: (i) draft
and final patent office filings and other submissions with respect to Mircod
Background Patents; and (ii) correspondence between Mircod or Mircod's patent
counsel and any competent authority (where such Mircod Background Patents may be
filed, maintained or made) relating to the prosecution and/or maintenance of
such Mircod Background Patents, and provide ORGS with a reasonable opportunity
to review and discuss with Mircod prosecution strategy and to consult with
Mircod on the content of patent filings with respect to such Mircod Background
Patents. At least sixty (60) days prior to any date prescribed by the relevant
patent office or by applicable law for the taking of action with respect to the
prosecution and/or maintenance of such Mircod Background Patents, Mircod or its
patent counsel shall provide written notice to ORGS of: (a) such date; (b)
whether or not Mircod intends to take such action; and (c) if so, what action
Mircod intends to take. Mircod hereby agrees to irrevocably instruct its patent
counsel to comply with the preceding sentence. In the event Mircod declines to
pursue the filing, prosecution or maintenance of any such Mircod Background
Patent, Mircod shall provide reasonable prior written notice to ORGS of its
intention to cease such pursuit (which notice shall, in any event, be given no
later than 60 (sixty) days prior to the next deadline for any action that may be
taken with respect to such Mircod Background Patent with the applicable patent
office), and ORGS may, at its own expense, control and administer the filing,
prosecution, or maintenance of such Mircod Background Patent.

        6.3.

ORGS shall, at its own cost and expense, in consultation with Mircod, administer
and control all patent activities (including the filing, recording, prosecution
and/or maintenance of patent applications and patents) with respect to the
Resulting Patents, subject to the provisions of this Section 6 below.

        6.4.

ORGS shall deliver to Mircod, within a reasonable time, copies of all: (i) draft
and final patent office filings and other submissions with respect to Resulting
Patents; and (ii) correspondence between ORGS or ORGS' patent counsel and any
competent authority (where such Resulting Patents may be filed, maintained or
made) relating to the prosecution and/or maintenance of such Resulting Patents,
and provide Mircod with a reasonable opportunity to review and discuss with ORGS
prosecution strategy and to consult with ORGS on the content of patent filings
with respect to such Resulting Patents. At least sixty (60) days prior to any
date prescribed by the relevant patent office or by applicable law for the
taking of action with respect to the prosecution and/or maintenance of such
Resulting Patents, ORGS or its patent counsel shall provide written notice to
Mircod of: (a) such date; (b) whether or not ORGS intends to take such action;
and (c) if so, what action ORGS intends to take. ORGS hereby agrees to
irrevocably instruct its patent counsel to comply with the preceding sentence.
In the event ORGS declines to pursue the filing, prosecution or maintenance of
any such Resulting Patent, Mircod shall provide reasonable prior written notice
to Mircod of its intention to cease such pursuit (which notice shall, in any
event, be given no later than 60 (sixty) days prior to the next deadline for any
action that may be taken with respect to such Resulting Patent with the
applicable patent office), and Mircod may, at its own expense, control and
administer the filing, prosecution, or maintenance of such Resulting Patent.

[exhibit10-1x1x1.jpg]

-7-

--------------------------------------------------------------------------------


  6.5.

Mircod warrants that to the best of its knowledge, the exploitation of the
Mircod Background Technology and/or Mircod Background Patents will not infringe
on and/or misappropriate the rights of any third party.


7.

Patent Enforcement

      7.1.

ORGS shall have the first right in its own name and at its own expense to
initiate any legal action and enforce the Resulting Patents against any
infringement thereof. Before ORGS commences an action with respect to any
infringement, ORGS shall consider the views of Mircod in making its decision
whether or not to initiate any legal action. Mircod shall cooperate with ORGS
and/or its representatives, in connection with the investigation, prosecution or
defense of any such infringement action against a third party, at ORGS’s
expense, and, if required under applicable law, Mircod shall consent to be named
a party to any such action.

      7.2.

Any proceeds received by ORGS in any litigation as referred to in Section 7.1
above, shall first be applied to cover out of pocket costs and thereafter shall
be owned by ORGS.

      7.3.

If ORGS fails to take action to defend any action as aforesaid, within 60
(sixty) days after having been duly served with such lawsuit and/or receiving
notice from Mircod in respect thereof (or within a shorter period, if required
to preserve the legal rights of Mircod under applicable law), then Mircod shall
have the right (but not the obligation) to take such action at its expense and
ORGS shall cooperate in the investigation and defense of such action, at
Mircod's expense and, if required under applicable law or contract, consent to
be named as a party to any such action. Mircod shall have full control of such
action and shall have full authority to settle such action on such terms as
Mircod shall determine. Any recovery in any such litigation shall be for the
account of Mircod only.


8.

Confidentiality

      8.1.

As used in this Agreement, "Confidential Information" means nonpublic
information, data and/or materials that may be disclosed by or on behalf of one
Party (the "Disclosing Party") to the other Party (the "Receiving Party") in
connection with this Agreement, in whatever form, provided that such information
is clearly marked as confidential. Information disclosed other than in written
or other tangible form will be deemed Confidential Information only if the
Disclosing Party provides the Receiving Party with a written statement within
thirty (30) days of the initial disclosure that identifies which portion of such
information is to be deemed Confidential Information. Notwithstanding the
forgoing, the failure to mark or identify information as confidential shall not
shall not prevent its being treated as Confidential Information if it is
reasonably clear that such information is commercially sensitive information.
The Receiving Party agrees (i) to use such Confidential Information of the
Disclosing Party solely for performing its obligations and/or exercising it
rights under this Agreement; and (ii) except as otherwise expressly permitted
herein, to not disclose such Confidential Information of the Disclosing Party to
any Third Party without prior written permission. Notwithstanding the forgoing,
all information or data relating to the Project Results and/or Resulting Patents
shall be considered as Confidential Information of both Parties, provided
however, that Project Results and/or Resulting Patents may be used and/or
disclosed by ORGS and/or its Affiliates in connection with commercialization of
the Project Results and/or Products and/or otherwise in exercising the License
and by Mircod – in connection with supply and/or manufacturing of the Products.

[exhibit10-1x1x1.jpg]

-8-

--------------------------------------------------------------------------------


 

The foregoing confidentiality obligations do not pertain to any Confidential
Information that a Receiving Party establishes: (i) was known to the Receiving
Party without restriction prior to receipt from the Disclosing Party; (ii) is
now or becomes public knowledge, other than through acts or omissions of the
Receiving Party and/or anyone on its behalf in breach of this Agreement; (iii)
is disclosed at any time without restriction to the Receiving Party by a third
party with a lawful right to disclose such information; (iv) was independently
developed by or on behalf of the Receiving Party, outside the scope of this
Agreement, without use of and/or reference to the Confidential Information of
the Disclosing Party; or (v) is disclosed by the Receiving Party to comply with
any applicable law, court order or governmental regulation, only to the minimum
extent required to comply with such law, order, or regulation, provided that the
Receiving Party shall, to the extent permissible, provide prior notice of such
required to the Disclosing Party.

        8.2.

Without limiting the Parties' obligations, the Parties shall hold in confidence
and not disclose the terms and conditions of this Agreement Notwithstanding the
foregoing, a Party may disclose the existence and terms and condition of this
Agreement and material developments hereunder (i) to the extent required to
comply with applicable law (including but not limited to securities laws and
regulations) or the listing requirements of a securities exchange, provided that
such Party use reasonable efforts to seek and obtain confidential treatment as
permitted under such applicable laws and listing requirements and/or (ii) to
bona fide potential investors, acquirers, merger partners, collaborators or
licensees, or to professional advisors (e.g. attorneys, accountants and
prospective investment bankers) involved in such activities, for the limited
purpose of evaluating such investment, transaction, or license and under
appropriate conditions of confidentiality, only to the extent necessary and with
the agreement by those permitted individuals to maintain such information in
strict confidence

        8.3.

Each Party shall be entitled to disclose Confidential Information of the other
Party to its Affiliates and to their respective officers, employees, consultants
provided that they have a need to know such Confidential Information and are
bound by confidentiality and non-sue obligations no less protective of the
Disclosing Party`s rights as those under this Agreement.

[exhibit10-1x1x1.jpg]

-9-

--------------------------------------------------------------------------------


8.4.

Upon the termination of this Agreement or, if earlier, upon the written request
by Disclosing Party at any time, Receiving Party shall promptly (within 14
(fourteen) days) return or destroy (at the direction of Disclosing Party) all
Confidential Information to Disclosing Party and all documents or media
containing any such Confidential Information, retaining only one copy for
archival purposes only. Notwithstanding the foregoing, it is agreed that
Receiving Party shall not be required to destroy any computer files created
during automatic system back up which are subsequently stored securely by
Receiving Party.

      8.5.

Notwithstanding the provisions of this Section 8 above, ORGS shall not be
prevented from mentioning the name of Mircod, and/or any employee of Mircod or
from disclosing any information if, and to the extent that, such mention or
disclosure is to competent authorities for the purposes of obtaining approval or
permission for the exercise of the License, or in the fulfillment of any legal
duty owed to any competent authority (including a duty to make regulatory
filings.

      9.

Assignment

     

ORGS shall have the right assign to a third party its rights and obligations
under this Agreement, subject to the delivery to Mircod, at least 3 (three)
business days prior to the consummation of such assignment of: (i) from the
assignee, a written undertaking, to be bound by the terms of this Agreement and
to perform all obligations of ORGS hereunder; and (ii) from ORGS, a written
confirmation, that ORGS is not in breach of any of its obligations under this
Agreement. In the case of such an Assignment, ORGS shall remain responsible in
relation to Mircod for the performance or non-performance by the third party of
ORGS' obligations under this Agreement and/or the Development Plan.

      10.

Indemnification; Limitation of Liability

      10.1.

Indemnification by ORGS. ORGS shall indemnify, defend and hold Mircod and its
employees, officers, directors and agents (each a “Mircod Indemnitee”) harmless
from and against any and all actions, judgments, settlements, liabilities,
damages, penalties, fines, losses, costs and expenses (including reasonable
attorneys’ fees and expenses) to the extent arising out of any third party
claim, demand, action or other proceeding (each, a “Claim”) to the extent
arising out of or resulting from (a) the commercialization (including testing,
handling, storage, transportation, sale or use or other disposition) of the
Products by or on behalf of ORGS or its Affiliates or Sublicensees (except is
such activities are carried out by Mircod and/or any of its Affiliates); (b)
ORGS’s, its Affiliates and/or Sublicensees’ use or practice of the Mircod
Background Technology, Mircod Background Patents, Project Results, Resulting
Patents; (c) breach by ORGS of any of its representations, warranties, covenants
or obligations set forth in this Agreement; (d) a ORGS Indemnitee’s or any of
ORGS’s Affiliates, or Sublicensees’ gross negligence, recklessness or willful
misconduct; provided however, that ORGS’s obligations pursuant to this Section
10.1shall not apply to the extent such Claims arise out of or result from
Mircod’s breach of this Agreement or the negligence, recklessness or willful
misconduct of any Mircod Indemnitee and/or otherwise due to a cause which gives
rise to indemnification by Mircod under Section 10.2 below.

[exhibit10-1x1x1.jpg]

-10-

--------------------------------------------------------------------------------


  10.2.

Indemnification by Mircod. Mircod shall indemnify, defend and hold ORGS and its
Affiliates and each of their respective agents, employees, officers and
directors (each a “ORGS Indemnitee”) harmless from and against any and all
Claims to the extent arising out of or resulting from (a) the development or
manufacture (including testing, handling, storage, transportation, use or other
disposition) of any Product by or on behalf of Mircod or its Affiliates or
licensees; (b) use or practice of the Mircod Background Technology, Mircod
Background Patents, Project Results, Resulting Patents infringe on and/or
misappropriate any third party’s intellectual property; (c) breach by Mircod of
any of its representations, warranties, covenants or obligations set forth in
this Agreement, or (d) a

         

Mircod Indemnitee’s gross negligence, recklessness or willful misconduct;
provided, however, that Mircod’s obligations pursuant to this Section 10.2 shall
not apply to the extent such Claims arise out of or result from ORGS’s breach of
this Agreement or the negligence, recklessness or willful misconduct of any ORGS
Indemnitee.

          10.3.

Procedure.

          10.3.1.

The Party or other person intending to claim indemnification under this Section
10 (an “Indemnified Party”) shall promptly notify the other Party (the
“Indemnifying Party”) of any Claim in respect of which the Indemnified Party
intends to claim such indemnification (provided, that no delay or deficiency on
the part of the Indemnified Party in so notifying the Indemnifying Party shall
relieve the Indemnifying Party of any liability or obligation under this
Agreement except to the extent the Indemnifying Party has suffered actual
prejudice directly caused by the delay or other deficiency), and the
Indemnifying Party shall have the right to assume full control over the defense
and settlement thereof provided, however, that an Indemnified Party shall have
the right to retain its own counsel and to participate in the defense thereof,
with the fees and expenses to be paid by the Indemnified Party unless the
Indemnifying Party does not assume the defense.

          10.3.2.

If the Indemnifying Party shall fail to timely assume the defense of and
reasonably defend such Claim, the Indemnified Party shall have the right to
retain or assume control of such defense and the Indemnifying Party shall pay
(as incurred and on demand) the fees and expenses of counsel retained by the
Indemnified Party.

          10.3.3.

The Indemnifying Party shall not be liable for the indemnification of any Claim
settled (or resolved by consent to the entry of judgment) without the written
consent of the Indemnifying Party. The Indemnifying Party shall obtain the prior
written consent (which shall not be unreasonably withheld or delayed) of the
Indemnified Party before entering into any settlement of (or resolving by
consent to the entry of judgment upon) such Claim unless (i) there is no finding
or admission of any violation of law or any violation of the rights of any
person by an Indemnified Party, no requirement that the Indemnified Party admit
negligence, fault or culpability, and no adverse effect on any other claims that
may be made by or against the Indemnified Party and (ii) the sole relief
provided is monetary damages that are paid in full by the Indemnifying Party and
such settlement does not require the Indemnified Party to take (or refrain from
taking) any action.

[exhibit10-1x1x1.jpg]

-11-

--------------------------------------------------------------------------------


10.3.4.

The Indemnified Party, and its employees and agents, shall cooperate fully with
the Indemnifying Party and its legal representatives in the investigations of
any Claim. Regardless of who controls the defense, each Party hereto shall
reasonably cooperate in the defense as may be requested.

        10.4.

Limitation of Liability. In no event shall either Party or its Affiliates be
liable to the other Party for any punitive, exemplary or consequential damages
arising out of a breach of this Agreement, provided that, notwithstanding
anything to the contrary, the foregoing shall not be construed to limit the
indemnity obligations set forth in Sections 10.1 and 10.2or either Party’s
liability for a breach of Section 8.

        10.5.

The provisions of this Section 10 shall survive the termination of this
Agreement for whatsoever reason.

        11.

Term and Termination

        11.1.

The term of this Agreement shall commence when this Agreement is signed by both
Parties (the “Effective Date”) and, unless terminated as provided in this
Section 11, shall continue in full force and effect thereafter.

        11.2.

Without derogating from the Parties' rights hereunder or by law to any other or
additional remedy or relief, it is agreed that either Party may terminate this
Agreement and the License hereunder by serving a written notice to that effect
on the other upon or after:

        11.2.1.

the commitment of a material breach hereof by the other Party, which material
breach cannot be cured or, if curable, which has not been cured by the Party in
breach within thirty (thirty) days after receipt of a written notice from the
other Party in respect of such breach, or

        11.2.2.

the granting of a winding-up order in respect of the other Party, or upon an
order being granted against the other Party for the appointment of a receiver,
or if such other Party passes a resolution for its voluntary winding-up, or if a
temporary or permanent liquidator or receiver is appointed in respect of such
other party, or if a temporary or permanent attachment order is granted on such
other party's assets, or a substantial portion thereof, or if such other Party
shall seek protection under any laws or regulations, the effect of which is to
suspend or impair the rights of any or all of its creditors, or to impose a
moratorium on such creditors; provided that in the case that any such order or
act is initiated by any third party, the right of termination shall apply only
if such order or act as aforesaid is not cancelled within 60 (sixty) days of the
grant of such order or the performance of such act.

[exhibit10-1x1x1.jpg]

-12-

--------------------------------------------------------------------------------

  11.3.

Upon the termination of this Agreement by Mircod pursuant to Section 11.2, the
License granted to ORGS under Section 4.1 shall terminate. , it being undertoof
however, that Mircod shall not be entitled to make use of the Project Results
and/or Resulting Patents, without prior consent of ORGS.

        11.4.

Neither expiration of this Agreement, nor termination of this Agreement for any
reason, shall relieve the Parties of any obligation accruing prior thereto and
shall be without prejudice to the rights and remedies of either Party with
respect to any antecedent breach of the provisions of this Agreement.

        11.5.

Without limiting the generality of the foregoing, no expiration or termination
of this Agreement, whether by lapse of time or otherwise, shall serve to
terminate the obligations of the Parties hereto under Sections 1, 3, 8, 10, 11.3
through 11.5, 13 and 14 shall survive any such expiration or termination.


12.

Notices

   

Any notice or other communication required to be given by one Party to the other
under this Agreement shall be in writing and shall be deemed to have been
served: (i) if personally delivered, when actually delivered; or (ii) if sent by
facsimile or electronic mail, upon transmission thereof, if during normal
business hours, and if not then at the start of business on the first business
day thereafter (provided that any notice terminating this Agreement which is
sent by electronic mail shall be followed by a notice sent in any other manner
provided herein), or (iii) 10 (ten) days after being mailed by certified or
registered mail, postage prepaid (for the purposes of proving such service - it
being sufficient to prove that such notice was properly addressed and posted) to
the respective addresses of the Parties set out below, or to such other address
or addresses as any of the Parties may from time to time in writing designate to
the other Party pursuant to this Section 12:

 

To Mircod:

Michael Fainshtein
Nikodimou Milona 28, Limassol 3095
Attn: Michael Fainshtein
Fax:
Email: michael@mircod.com

To ORGS:
To the attention of Vered Caplan
Orgenesis, Inc.
20271 Goldenrod Lane, Germantown,
Maryland, 20876,
U.S.A
Email: vered.c@orgenesis.com

[exhibit10-1x1x1.jpg]


-13-

--------------------------------------------------------------------------------


  With Copy to (which such copy shall not constitute notice):       Mark Cohen,
Esq.   Pearl Cohen Zedek Latzer Baratz LLP   1500 Broadway   New York, NY 10036
  USA   Email: MCohen@PearlCohen.com


13.

Governing Law and Jurisdiction

     

This Agreement shall be governed in all respects by the laws of the State of New
York, USA (without application of is conflict of law provisions directing that
the laws of another jurisdiction shall apply), and the Parties hereby
irrevocably submit to the exclusive jurisdiction of the of federal and state
courts located in New York County, New York, USA, with respect to any dispute
and/or claim arising form and/or related to this Agreement.

      14.

Miscellaneous

      14.1.

The preamble and Exhibits hereto form an integral part of this Agreement. In
this Agreement “including” or “includes” means including without limiting the
generality of any description preceding such terms. The headings in this
Agreement are intended solely for convenience or reference and shall be given no
effect in the interpretation of this Agreement.

      14.2.

This Agreement constitutes the entire agreement between the Parties in respect
of the subject-matter hereof, and supersedes all prior agreements or
understandings between the Parties relating to the subject-matter hereof. No
Party has, in entering into this Agreement, relied on any warranty,
representation or undertaking, except as may be expressly set out herein.

      14.3.

This Agreement may be amended only by a written document signed by both Parties.

      14.4.

This Agreement may be executed in any number of counterparts (including
counterparts transmitted by email or fax), each of which shall be deemed to be
an original, but all of which taken together shall be deemed to constitute one
and the same instrument.

      14.5.

No waiver by any Party, whether express or implied, of its rights under any
provision of this Agreement shall constitute a waiver of such Party's rights
under such provisions at any other time or a waiver of such party's rights under
any other provision of this Agreement. No failure by any Party to take any
action against any breach of this Agreement or default by the other Party hereto
shall constitute a waiver of the former Party's rights to enforce any provision
of this Agreement or to take action against such breach or default or any
subsequent breach or default by such other Party.

      14.6.

If any provision of this Agreement is held to be unenforceable under applicable
law, then such provision shall be modified as set out below and

[exhibit10-1x1x1.jpg]

-14-

--------------------------------------------------------------------------------


the balance of this Agreement shall be interpreted as if such provision were so
modified and shall be enforceable in accordance with its terms. The Parties
shall negotiate in good faith in order to agree on the terms of an alternative
provision which complies with applicable law and achieves, to the greatest
extent possible, the same effect as would have been achieved by the invalid or
unenforceable provision.

    14.7.

Nothing contained in this Agreement shall be construed to place the parties in a
relationship of partners or parties to a joint venture or to constitute either
Party an agent, employee or a legal representative of the other Party and
neither Party shall have power or authority to act on behalf of the other Party
or to bind the other Party in any manner whatsoever.

WHEREOF the Parties have caused this Agreement to be executed by their duly
authorized representatives as of this    18th    day of    June   , 2018.18th
June

[exhibit10-1x15x1.jpg]



Attachments:   Exhibit A – Product Specifications. Exhibit B - Development Plan
(including Project Budget) Exhibit C- Mircod Background Patents

 

-15-

--------------------------------------------------------------------------------